ORDER

PER CURIAM.
Sherrie Evans appeals from a judgment of modification issued by the Circuit Court of Jackson County, Christine Sill Rogers J., in which custody of one minor child was transferred from her to Father, and child support was found not to be owed to either party. The Court of Appeals held that: 1) Mother’s counsel’s statement at oral argument that the trial court did have jurisdiction over the matter amounted to a judicial admission, and that regardless, Mother’s arguments on appeal are without merit; and 2) This court declined to exercise its discretion to review arguments for plain error that were brought to its attention for the first time at oral argument.
Judgment affirmed. 84.16(b).